Case 1:18-cr-20880-DPG Document 96 Entered on FLSD Docket 06/29/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 18-20880-CR-SEITZ

  UNITED STATES OF AMERICA,

  v.

  JULIEANN PINDER,

         Defendant.
  _____________________________________/

                ORDER GRANTING DEFENDANT JULIEANN PINDER’S
                     UNOPPOSED MOTION FOR VISITATION

         THIS MATTER came before the Court on Defendant’s Unopposed Motion for

  Visitation [DE 95].   In the Motion, Ms. Pinder, who is currently serving the remainder of

  her sentence on home detention, requests that she be permitted to visit her mother, who is

  recovering from a stroke.      Specifically, Ms. Pinder requests that she be allowed to visit her

  mother in the hospital on Mondays, Wednesdays and Fridays between 1:00 p.m. to 3:00 p.m.

  Ms. Pinder has agreed to notify her probation officer, DeLeon Hollinger, prior to leaving for

  the hospital and upon her return home from the hospital.

         The Motion is unopposed by the Government and USPO Hollinger has indicated to

  the Court that he has no objection to Ms. Pinder’s request. Accordingly, Defendant’s

  Unopposed Motion for Visitation is GRANTED, and Defendant shall comply with the terms

  of visitation as set forth in the Agreed Motion [DE 95].

         DONE AND ORDERED in Miami, Florida, this 29th day of June 2020.



                                                ________________________________
                                                PATRICIA A. SEITZ
                                                UNITED STATES SENIOR DISTRICT JUDGE
  cc:    All counsel of record
